  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 1 of 43 PageID #: 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 VYTACERA BIO, LLC,

                             Plaintiff,
                                              Case No.
                v.
                                              Jury Trial Demanded
 CYTOMX THERAPEUTICS, INC.,

                             Defendant.

                     COMPLAINT FOR PATENT INFRINGEMENT

       Vytacera Bio, LLC (“Vytacera” or “Plaintiff”) by and through its counsel, files

this Complaint against CytomX Therapeutics, Inc. (“CytomX” or “Defendant”) for

infringement of United States patent nos. 8,809,504 (“the ’504 patent”) and 9,775,913

(“the ’913 patent) (collectively the “patents-in-suit”), and alleges as follows:

                               NATURE OF THE ACTION

       1.     This is an action for infringement of the patents-in-suit arising under the

patent laws of the United States, 35 U.S.C. §§ 100, et seq. Specifically, this action relates

to patents covering molecules inhibiting biologically active compounds and further

comprising moieties specifically cleavable by a reagent produced by a target cell.

                                          PARTIES

       2.     Plaintiff Vytacera Bio, LLC (“Vytacera”), is a Delaware corporation

organized and existing under the laws of the State of Delaware, having a principal place

of business at 140 Ramona Road, Portola Valley, California 94028.

       3.     On information and belief, Defendant CytomX Therapeutics, Inc.,

(“CytomX”), is a corporation organized under the laws of Delaware, with its principal



                                               1
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 2 of 43 PageID #: 2



place of business at 151 Oyster Point Boulevard, Suite 400, South San Francisco,

California 94080. On information and belief, Defendant CytomX Therapeutics, Inc. uses,

manufactures, imports, sells, or offers to sell the Probody TM technology platform, in an

effort to conduct basic research and identify and develop pharmaceutical compounds

for distribution throughout the United States, including this judicial district.

                  SUBJECT MATTER JURISDICTION AND VENUE

        4.    This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this is a patent infringement action that arises under

the patents laws of the United States, 35 U.S.C. §§ 100 et seq.

        5.    Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b),

(c), (d) and/or 1400(b).

                 PERSONAL JURISDICTION OVER DEFENDANTS

        6.    Plaintiff incorporates each of the preceding paragraphs as if fully set forth

here.

        7.    This Court has personal jurisdiction over Defendant by virtue of, inter alia,

its presence in Delaware, its systematic and continuous contacts with Delaware, and the

conduct of business with other Delaware corporations.

        8.    On information and belief, Cogency Global Inc., 850 New Burton Road,

Suite 201, Dover, Delaware, is CytomX’s registered agent in Delaware and is authorized

to accept service on CytomX’s behalf.




                                              2
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 3 of 43 PageID #: 3



        9.     This Court also has personal jurisdiction over Defendant, in part, because

Defendant is a registered Delaware corporation. Thus, Defendant has purposefully

availed itself of the privileges of conducting business in Delaware.

                                     BACKGROUND

        Dr. Lauermann’s Groundbreaking Research Leading to the Patents-in-Suit

        10.    Plaintiff incorporates each of the preceding paragraphs as if fully set forth

here.

        11.    Vit Lauermann, Ph.D. is an accomplished microbiologist and geneticist.

        12.    Dr. Lauermann received his Ph. D. in microbiology and genetics from the

Charles University located in Prague, Czech Republic. Founded in 1348, Charles

University is one of the most prestigious universities in Eastern Europe.

        13.    Following the receipt of his degree, Dr. Lauermann was a Postdoctoral

Fellow at Johns Hopkins University in Baltimore, Maryland, and later, a Senior

Research Fellow at the National Cancer Institute.

        14.    During his accomplished career, Dr. Lauermann has written numerous

research papers published in a litany of well-regarded academic journals.

        15.    Dr. Lauermann also holds multiple patents covering various aspects of his

life-long research.

        16.    As part of his research, Dr. Lauermann developed novel, groundbreaking

platform technology directed to the treatment of various disease states, with patents

filed as early as 2002.




                                              3
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 4 of 43 PageID #: 4



       17.    This groundbreaking research included the development of platform

technology that assists with the delivery of biologics compounds to specific cells, while

limiting the side effects of the compounds.

       18.    In particular, the platform technology includes inhibitors suppressing the

biological activity of administered agents, which might have undesirable systemic

effects, until they are in the proximity of targeted cells. At the targeted cells, the

inhibitors are inactivated or cleaved from the agents by an enzyme or reagent secreted

by target cells. This specific release of the inhibitors increases the active agent’s activity

and concentrations at a disease site allowing the active agent to reach concentration

levels that have desired therapeutic effects only at the targeted cells.

       19.    This groundbreaking research and the methods for its application are

covered in Dr. Lauermann’s patents, which are discussed below.

                            United States Patent No. 8,809,504

       20.    U.S. Patent No. 8,809,504, entitled “Inhibitor which is deactivatable by a

reagent produced by a target cell” (attached as Exhibit 1), was duly and legally issued

on August 19, 2014.

       21.    The ’504 patent claims priority to September 3, 2002.

       22.    The inventor named on the ’504 patent is Vit Lauermann.

       23.    The ’504 patent will expire on or about July 24, 2028.

       24.    The claims of the ’504 patent are valid, enforceable, and not expired.

       25.    Vytacera owns all rights, title and interests in the ’504 patent.




                                               4
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 5 of 43 PageID #: 5



       26.     CytomX does not have a license to practice the inventions claimed in the

’504 patent.

                            United States Patent No. 9,775,913

       27.     U.S. Patent No. 9,775,913, entitled “Method of site-specific activation of an

antibody by a protease” (attached as Exhibit 2), was duly and legally issued on October

3, 2017.

       28.     The ’913 patent claims priority to September 3, 2002.

       29.     Vit Lauermann is the inventor of the ’913 patent.

       30.     The ’913 patent will expire on or about August 30, 2023.

       31.     The claims of the ’913 patent are valid, enforceable, and not expired.

       32.     Vytacera owns all rights, title and interests in the ’913 patent.

       33.     CytomX does not have a license to practice the inventions claimed in the

’913 patent.

                       CytomX Therapeutics, Inc.’s Infringing Acts

       34.     On information and belief, CytomX Therapeutics, Inc. (later converted

from an LLC to an Inc.) was founded in 2008 by Frederick Gluck, Dr. Nancy Stagliano,

and Professor Patrick Daugherty of UC Santa Barbara’s Department of Chemical

Engineering, to combat the lack of selectivity by drug candidates.

       35.     On information and belief, CytomX engages in the business of offering to

sell or selling drug discovery services and products to pharmaceutical company

customers in the United States and abroad.




                                              5
    Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 6 of 43 PageID #: 6



       36.    On information and belief, the drug discovery services and products

CytomX has sold to its United States-based pharmaceutical company customers were

developed through making and using the infringing Probody TM platform technology

and associated methods.

       37.    As used herein, “ProbodyTM technology platform,” includes the inhibitors,

recognition domains, antibodies and methods, which involve selective activation in the

targeted microenvironment while reducing peripheral drug activity, developed by

CytomX.

       38.    On information and belief, CytomX started as an emerging medical

technology company applying molecular engineering and microfluidic cell separation

technologies to develop protein therapeutics and integrated medical diagnostic devices.

       39.    On information and belief, a license from UC Santa Barbara specifically

grants CytomX “an exclusive or non-exclusive license in the Field under the Licensed

Patent Rights as set forth in Exhibit B to make, have made, use, sell, offer for sale and

import Licensed Products and Licensed Services and to practice Licensed Method to the

extent permitted by law.”1

       40.    Through technology licensed from UC Santa Barbara, CytomX developed

its ProbodyTM technology platform and associated methods, allowing for drug designs

that selectively activate in the tumor microenvironment while reducing drug activity in




1
 See
https://www.sec.gov/Archives/edgar/data/0001501989/000119312515322694/d94853
7dex1021.htm.


                                             6
     Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 7 of 43 PageID #: 7



healthy tissue and in circulation. In fact, CytomX has spent over ten years conducting

research to characterize protease activity and to engineer proteins to take advantage of

specific proteases. In addition, CytomX devised criteria for identifying proteases that

would work best in the context of its Probody TM technology platform.2 Thus, the

inhibitors, recognition domains, antibodies and methods claimed in the patents-in-suit,

which involve selective activation in the tumor microenvironment while reducing drug

activity in healthy tissue, are used by CytomX as a research tool to identify targets

and/or to screen inhibitors.

         41.    CytomX further sells and offers for sale the Probody TM technology

platform in the United States and abroad to pharmaceutical companies.

         42.    CytomX’s business has been built around exploiting the Probody TM

technology platform that Vytacera pioneered and patented, and selling and offering it

for sale to pharmaceutical companies, the platform that Vytacera pioneered and

patented.

         43.    On information and belief, CytomX makes (and/or has made for its

behalf) and uses the ProbodyTM technology platform as a part of research activities that

are unrelated to a particular pharmaceutical compound, particular biological process,

and/or a particular physiological effect.

         44.    On information and belief, CytomX has sold and continues to sell data

and research services from the ProbodyTM technology platform that were developed in




2
    See e.g. http://ir.cytomx.com/static-files/3103fd17-30cd-4d0c-882d-418fdf6830c9.


                                             7
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 8 of 43 PageID #: 8



part from research activities that are unrelated to a particular pharmaceutical

compound, particular biological process, and/or a particular physiological effect.

       45.    On information and belief, CytomX makes and uses the Probody TM

technology platform, including compounds, as part of the Probody TM technology

platform’s commercialization, preparation, and manufacturing related activities that are

unrelated to a particular pharmaceutical compound, particular biological process,

and/or a particular physiological effect.

       46.    On information and belief, at least some of CytomX’s sales are

memorialized in commercial agreements with its pharmaceutical company customers,

pursuant to which CytomX agreed to transfer property and/or perform services for a

certain price. On information and belief, these agreements typically involve CytomX

performing some combination of the following activities in exchange for cash

consideration: (1) assays using the Probody TM technology platform for the discovery

and/or identification of possible protein targets, (2) validation experiments from the

ProbodyTM technology platform designed to determine whether inhibition of a target

protein is therapeutically relevant, (3) synthesis and testing of a number of Probody TM

technology platform’s inhibitors (typically hundreds or thousands) to screen for

effectiveness, and (4) transfer of Probody TM technology platform’s associated methods,

research data from the ProbodyTM technology platform, and information concerning

potential targets from the ProbodyTM technology platform to pharmaceutical company

customers for further validation and development. These commercial sales or offers for

sale are infringements of the patents-in-suit in the United States.


                                             8
     Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 9 of 43 PageID #: 9



         47.    On information and belief, in return for the sale of the compounds,

inhibitors and methods claimed in the patents-in-suit, CytomX received substantial

payments from pharmaceutical companies.

         48.    Upon information and belief, revenues from CytomX’s Probody TM

technology platform are generated through different avenues:

         The Company’s [CytomX’s] revenues are primarily derived through its
         license, research, development and commercialization agreements. The
         terms of these types of agreements may include (i) licenses for the
         Company’s technology or programs, (ii) research and development
         services, and (iii) services or obligations in connection with participation
         in research or steering committees. Payments to the Company under these
         arrangements typically include one or more of the following:
         nonrefundable upfront and license fees, research funding, milestone and
         other contingent payments to the Company for the achievement of
         defined collaboration objectives and certain preclinical, clinical, regulatory
         and sales-based events, as well as royalties on sales of any commercialized
         products.

See 2019 Annual Report at 101.3

         49.    In sum, on information and belief, CytomX has engaged in an enterprise

of offering for sale and selling to its pharmaceutical company customers, drug

discovery services and drug candidates that infringe the patents-in-suit.

         50.    35 U.S.C. § 271(e)(1) (“Section 271(e)(1)”) defines a safe harbor against

patent infringement:

         It shall not be an act of infringement to make, use, offer to sell, or sell
         within the United States or import into the United States a patented
         invention . . . solely for uses reasonably related to the development and
         submission of information under a Federal law which regulates the
         manufacture, use, or sale of drugs or veterinary biological products.



3   See http://ir.cytomx.com/static-files/c5dc3917-7bf9-4a95-a918-53cd4381c598


                                               9
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 10 of 43 PageID #: 10



       51.    This provision entered title 35 in 1984 as part of the Drug Price

Competition and Patent Term Restoration Act of 1984, Pub. L. No. 98-417, 98 Stat. 1585

(1984) (the “1984 Act”). The House Committee that initiated this provision characterized

its limits, noting that the “nature of the interference with the rights of the patent holder”

would not be substantial,” but “de minimus [sic].” H.R. Rep. No. 857, reprinted in 1984

U.S.C.C.A.N. at 2692, 2714 (stating that “all that the generic can do is test the drug for

purposes of submitting data to the FDA for approval. Thus, the nature of the

interference is de minimus [sic].”).

       52.    In 2005, the Supreme Court reaffirmed that not all drug discovery and

research under the 1984 Act was subject to the Section 271(e)(1) clinical trial exemption,

holding that the exemption may exist where “a drug-maker has a reasonable basis for

believing that a patented compound may work, through a particular biological process,

to produce a particular physiological effect, and uses the compound in research that, if

successful, would be appropriate to include in a submission to the FDA, that use is

‘reasonably-related’ to the ‘development and submission of information under . . .

federal law.’” Merck KGaA v. Integra Lifesciences I, Ltd., 545 U.S. 193, 207 (2005) (quoting

the text of Section 271(e)(1)); see also, Amgen Inc. v. Hospira, Inc., 336 F.Supp.3d 333

(D.Del. 2018) aff’d, 944 F.3d 1327 (Fed. Cir. 2019).

       53.    The Federal Circuit has held that research tools used in drug discovery

and development, and are not themselves the subject of regulatory approval, fall

outside the protection of Section 271(e)(1). Proveris Scientific Corp. v. Innovasystems, Inc.,

536 F.3d 1256, 1265 (Fed. Cir. 2008).


                                              10
    Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 11 of 43 PageID #: 11



        54.   On information and belief, CytomX’s offering to sell and sale of its

ProbodyTM technology platform and drug discovery services and products led to

collaborations with pharmaceutical companies and research institutions, including, but

not limited to, Bristol-Meyers Squibb Company, AbbVie Ireland Unlimited Company,

Pfizer Inc., ImmunoGen, Inc., Amgen Inc. and, MD Anderson, to identify and develop

potential inhibitor targets using the ProbodyTM technology platform. These

pharmaceutical companies made upfront payments to CytomX in order to fund,

without limitation, basic research and development to identify potential target

molecules, and to identify and develop specific inhibitors for these target molecules. 4

        55.   On information and belief, and as described in CytomX’s Annual Reports,

CytomX booked over one hundred million dollars of revenue from sales of Vytacera’s

patented technology.5 On information and belief, CytomX’s sales are in whole or in part

not reasonably related to the development and submission of information to the FDA

for regulatory approval, and therefore are not exempted from infringement by the safe

harbor provision of 35 U.S.C. § 271(e)(1). Rather, on information and belief, the

substantial sums that CytomX has received, and the significant future payments

contemplated by the CytomX-pharmaceutical company agreements, relate in whole or

in part to CytomX’s business activities that fall outside of the safe harbor provision of 35

U.S.C. § 271(e)(1).




4
 See e.g. http://ir.cytomx.com/static-files/3103fd17-30cd-4d0c-882d-418fdf6830c9.
5See http://ir.cytomx.com/financial-information/annual-reports; and
http://ir.cytomx.com/static-files/c5dc3917-7bf9-4a95-a918-53cd4381c598.


                                            11
    Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 12 of 43 PageID #: 12



        56.   According to CytomX’s Annual Reports, CytomX shows recognized

revenue of $57.5 million in 2019; $59.5 million in 2018; $71.6 million in 2017; $12.8

million in 2016; and 5.9 million in 2015. 6 CytomX’s revenues are generated in part from

CytomX’s collaboration and other commercial activities.

        57.   On information and belief, CytomX entered into two agreements with

Bristol-Meyers Squibb Company and has received $250 million in upfront payments,

development service fees of $10.8 million, $12 million in milestone payments and

additional research funding up to $3,586 million from Bristol-Meyers Squibb

Company.7

        58.   On information and belief, CytomX entered into an agreement with

AbbVie Ireland Unlimited Company, received $10 million in upfront payments and

additional research funding to discover new targets, and is eligible for an additional

$275 million in payments. 8

        59.   On information and belief, CytomX entered into an agreement with Pfizer

Inc., received $25 million in upfront payments, and additional research funding up to

$610 million.9

        60.   On information and belief, CytomX entered into an agreement with

ImmunoGen, Inc. CytomX gave limited access to its Probody TM database to


6
  Id.
7
  See e.g. http://ir.cytomx.com/financial-information/annual-reports;
http://ir.cytomx.com/static-files/c5dc3917-7bf9-4a95-a918-53cd4381c598; and
http://ir.cytomx.com/node/9521/pdf.
8 Id.
9 Id.



                                             12
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 13 of 43 PageID #: 13



ImmunoGen, Inc. in exchange for $60 million in upfront payments, as well as gaining

limited access to ImmunoGen, Inc.’s drug conjugate technology, from which CytomX

obtained exclusive worldwide development and commercial rights to ImmunoGen’s

preclinical epithelial cell adhesion molecule (EpCAM)-targeting program that was

developed utilizing CytomX’s ProbodyTM platform technology and ImmunoGen’s drug

conjugate technology, which is of significant value. 10

         61.    On information and belief, CytomX entered into an agreement with

Amgen Inc. CytomX received $40 million in upfront payments, stock purchases of $20

million and additional research funding from Amgen Inc.11

         62.    On information and belief, CytomX also entered into a research and

collaboration agreement with MD Anderson.12 The financial terms of these agreements

were not disclosed.13

         63.    On information and belief, through the licensing arrangement with UC

Santa Barbara, CytomX was required to make significant license payments to UC Santa

Barbara of more than $10 million for the use of UC Santa Barbara’s patented

technology.14

         64.    On information and belief, CytomX’s use of Vytacera’s patented

technology is directed toward creating its own patented inventions, as evidenced by




10 Id.
11
   Id.
12
   Id.
13
   Id.
14
   Id.


                                            13
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 14 of 43 PageID #: 14



CytomX’s issued and pending patent applications. On information and belief, the

research performed by CytomX in support of its patent applications, was wholly or

partially unrelated to the development and submission of any information to the FDA.

       65.    On information and belief, CytomX’s pharmaceutical industry customers

are responsible for development and regulatory approval of drug products. Regardless

of whether the pharmaceutical company customers later identify and develop some of

the resulting inhibitors and eventually advance an inhibitor to a phase of development

where the Section 271(e)(1) exemption may apply, CytomX’s commercial transactions,

and the activities related to such transactions, are wholly or partially unrelated to the

generation of data for submission to the FDA.

       66.    In addition to completed sales and past offers for sale, on information and

belief, CytomX continues to sell and offer for sale in the United States the products and

methods claimed in the patents-in-suit. On information and belief, CytomX is actively

pursuing transactions with potential customers where it will transfer inhibitors and/or

perform the methods claimed in the patents-in-suit for a stated price. These activities

undermine the value of the patents-in-suit and the technology that the patents protect.

       67.    On information and belief, the publicly known agreements between

CytomX and its pharmaceutical company customers represent profitable sales by

CytomX of technology and materials that infringe the patents-in-suit. Further,

CytomX’s commercial agreements amount to offers for sale in the United States that

depress and harm the value of Vytacera’s patents, as detailed here. CytomX has built a

commercial enterprise that depends on the sale, offer for sale, use and importation of


                                             14
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 15 of 43 PageID #: 15



Vytacera’s patented technology. CytomX’s acts of infringement, as further detailed here,

are inflicting harm on Vytacera, inter alia, in the form of lost or value-diminished

licensing opportunities.

                      CytomX Therapeutics, Inc.’s Willful Infringement

       68.    On information and belief as early as 2014, Dr. Lauermann contacted

CytomX with an offer to license the ’504 patent and the patent application that led to the

issuance of the ’913 patent.

       69.    Dr. Lauermann provided CytomX with a copy of the ’504 patent, and

indicated that another related patent was going to issue, i.e. the ’913 patent. He also

provided a detailed claim analysis showing that the ’504 patent covered CytomX’s

activities. Dr. Lauermann also offered his significant technical expertise to CytomX.

       70.    Dr. Lauermann and his representatives spent months attempting to

negotiate with CytomX. But after these discussions, CytomX refused to continue

negotiations, thereby rejecting Dr. Lauermann’s licensing overtures.

       71.    On information and belief, CytomX prevented Dr. Lauermann from

offering a license to other pharmaceutical companies.

       72.    On information and belief, CytomX makes, uses, and sells its Probody TM

technology platform with full knowledge that its Probody TM technology platform

related activities infringed and infringe the patents-in-suit.

       73.    On information and belief, CytomX has full knowledge of its infringement

of the patents-in-suit and continues to use the Probody TM technology platform with

reckless disregard for Plaintiff’s patent rights.


                                              15
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 16 of 43 PageID #: 16



                                PATENT INFRINGEMENT

              Count I - Infringement of United States Patent No. 8,809,504

       74.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

      75.     Defendant makes, uses, offers to sell, and/or sells the Probody TM

technology platform, within the United States, and/or imports into the United States

the ProbodyTM technology platform that infringes (literally and/or under the doctrine of

equivalents) at least claims 1-2, 4, 6-9, 11, 13, 15-17 of the ’504 patent

      76.     Defendant’s ProbodyTM technology platform infringes the ’504 patent.15

      77.     By way of example, claim 1 of the ’504 patent covers:

      An inhibitor which is deactivatable by a reagent produced by a target cell
      comprising:

              (a) a first moiety that binds, inhibits, suppresses, neutralizes, or decreases
              activity of a biologically active agent wherein said first moiety is operably
              linked to;

              (b) a second moiety specifically cleavable by a protease produced by a
              target cell, wherein said first and second moieties are not attached in
              nature and wherein specific cleavage of said second moiety causes
              reduction of binding activity of said inhibitor.

      78.     Claim 2 of the ’504 patent further covers:

      The inhibitor of claim 1, wherein said first moiety is selected from the group
      consisting of a peptide, a cyclic peptide, or a polypeptide.

      79.     Claim 4 of the ’504 patent further covers:




15
  See https://cytomx.com/wp-content/uploads/Antibody-Prodrugs-in-Cancer-
Review.pdf.


                                              16
Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 17 of 43 PageID #: 17



   The inhibitor of claim 1, wherein said inhibitor is selected from the group
   consisting of an antibody inhibitor, or a dimer or multimer of the above.

   80.     Claim 6 of the ’504 patent further covers:

   The inhibitor of claim 1 wherein at least one said second moiety is operably linked
   to the first moiety.

   81.     Claim 7 of the ’504 patent further covers:

   The inhibitor of claim 1 wherein said first and second moieties are connected by a
   peptide, or a chemical linker.

   82.     Claim 8 of the ’504 patent further covers:

   The inhibitor of claim 1, wherein said second moiety is selected from the group
   consisting of a peptide, a polypeptide, or a conjugate of the above.

   83.     Claim 9 of the ’504 patent further covers:

   The inhibitor of claim 1 wherein said second moiety is a peptide which comprises
   a sequence cleavable by a protease.

   84.     Claim 11 of the ’504 patent further covers:

   The inhibitor of claim 1 wherein said reagent is selected from the group consisting
   of a protease.

   85.     Claim 13 of the ’504 patent further covers:

   The inhibitor of claim 1 wherein said reagent is produced by activated or
   proliferating endothelial cells, tumor cells, or leukemia cells.

   86.     Claim 15 of the ’504 patent further covers:

   The inhibitor of claim 1 which further comprises or associates with a recognition
   domain that binds to a target structure, an exterior surface of a targeted cell, a cell
   surface marker, an extracellular matrix, or components thereof.

   87.     Claim 16 of the ’504 patent further covers:

   The inhibitor of claim 15, wherein said recognition domain binds to activated or
   proliferating endothelial cells, to tumor cells, or to leukemia cells.


                                          17
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 18 of 43 PageID #: 18




      88.      Claim 17 of the ’504 patent further covers:

      The inhibitor of claim 15, wherein said recognition domain is selected from the
      group consisting of an antibody, a monoclonal antibody, a bispecific antibody, an
      antibody fragment, a single chain antibody, a peptabody, or compositions and
      variants thereof.

      89.      CytomX’s ProbodyTM technology platform meets each and every element

of claims 1-2 of the ’504 patent.

      90.      CytomX makes, uses, sells, offers to sell and/or imports the Probody TM

technology platform, comprising inhibitors that are deactivatable by reagents produced

by target cells.16




https://cytomx.com/wp-content/uploads/Antibody-Prodrugs-in-Cancer-Review.pdf

      91.      CytomX’s ProbodyTM technology platform comprises inhibitors that

contain a first moiety that is a masking peptide that binds, inhibits, suppresses,

neutralizes, or decreases the activity of anti-cancer antibody, which acts as a biologically




16CytomX has developed a number of inhibitors with its Probody TM platform
technology, including without limitation, CX-072, CX-2009, BMS-986249, CX-2029, BMS-
986288, EGFR-TCB inhibitors and EpCAM-PDC inhibitors. The Probody TM technology
platform is representative of the inhibitors that CytomX has developed and is
developing.


                                             18
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 19 of 43 PageID #: 19



active agent. The masking peptides of the Probody TM technology platform’s inhibitors

are operably linked to a second moiety. 17




      92.     CytomX’s ProbodyTM technology platform’s inhibitors contain a second

moiety that is cleavable by a protease produced by the target cell. 18




17
   See https://cytomx.com/wp-content/uploads/Antibody-Prodrugs-in-Cancer-
Review.pdf;
https://cytomx.com/probody-therapeutics/#how-probody-therapeutics-work.
18 See https://cytomx.com/wp-content/uploads/Antibody-Prodrugs-in-Cancer-

Review.pdf;
https://cytomx.com/probody-therapeutics/#how-probody-therapeutics-work.


                                             19
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 20 of 43 PageID #: 20




      93.     On information and belief, the first and second moieties of CytomX’s

ProbodyTM technology platform’s inhibitors are not attached in nature.

      94.     As shown in the figures below, the specific cleavage of the second moiety

of CytomX’s ProbodyTM technology platform’s inhibitors cause reduction of binding

activity of said inhibitor.




https://cytomx.com/wp-content/uploads/Antibody-Prodrugs-in-Cancer-Review.pdf



                                           20
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 21 of 43 PageID #: 21



      95.     As such, CytomX’s ProbodyTM technology platform meets each and every

element of claims 1 and 2 of the ’504 patent.

      96.     CytomX’s ProbodyTM technology platform’s inhibitors consist of an

antibody inhibitor.

      97.     As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 4 of the ’504 patent.

      98.     CytomX’s ProbodyTM technology platform’s inhibitors comprise a first

and second moiety connected by a peptide.




https://cytomx.com/probody-therapeutics/#how-probody-therapeutics-work

      99.     As such, CytomX’s ProbodyTM technology platform meets each and every

element of claims 6-7 of the ’504 patent.

      100.    On information and belief, CytomX’s Probody TM technology platform’s

inhibitors comprise a second moiety that are peptides.

      101.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 8 of the ’504 patent.



                                            21
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 22 of 43 PageID #: 22



      102.    CytomX’s ProbodyTM technology platform’s inhibitors comprise a second

moiety that are peptides that are cleavable by proteases.




https://cytomx.com/wp-content/uploads/Antibody-Prodrugs-in-Cancer-Review.pdf

https://cytomx.com/probody-therapeutics/#how-probody-therapeutics-work

      103.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 9 of the ’504 patent.

      104.    CytomX’s ProbodyTM technology platform’s inhibitors comprise reagents

that are proteases.

      105.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 11 of the ’504 patent.

      106.    CytomX’s ProbodyTM technology platform’s inhibitors are deactivatable

by protease reagents produced by tumor cells.

      107.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 13 of the ’504 patent.

      108.    CytomX’s ProbodyTM technology platform’s inhibitors comprise or

associate with recognition domains that bind to target structures, exterior surfaces of

targeted cells, cell surface markers, extracellular matrices, or components thereof.




                                            22
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 23 of 43 PageID #: 23




https://cytomx.com/probody-therapeutics/#how-probody-therapeutics-work

      109.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 15 of the ’504 patent.




                                          23
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 24 of 43 PageID #: 24



       110.    CytomX’s ProbodyTM technology platform’s inhibitors comprise or

associate with recognition domains that bind to activated or proliferating endothelial

cells, to tumor cells, or to leukemia cells.




http://ir.cytomx.com/static-files/db00437e-d7cf-4029-a349-79082ef60f00

       111.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 16 of the ’504 patent.

       112.    CytomX’s ProbodyTM technology platform’s inhibitors comprise or

associate with recognition domains that are selected from the group consisting of an

antibody, a monoclonal antibody, a bispecific antibody, an antibody fragment, a single

chain antibody, a peptabody, or compositions and variants thereof.

       113.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 17 of the ’504 patent.

       114.    On information and belief, Defendant has been on notice of its

infringement of the ’504 patent since at least as early as 2014, the year in which Dr.

Lauermann disclosed the patent and his inventions to Defendant.




                                               24
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 25 of 43 PageID #: 25



       115.     On information and belief, CytomX’s Probody TM technology platform

directly infringes at least claims 1-2, 4, 6-9, 11, 13, 15-17 of the ’504 patent through their

making, using, selling, and/or offering to sell CytomX’s Probody TM technology platform.

        116.    Plaintiff reserves the right to assert additional claims of the ’504 patent

that CytomX infringes.

        117.    CytomX’s direct infringement of the ’504 patent has damaged Plaintiff,

and Plaintiff is suffering and will continue to suffer irreparable harm and damages as a

result of this infringement.

        118.    CytomX is, therefore, liable to Plaintiff in an amount that adequately

compensates Plaintiff for CytomX’s infringement, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

        119.    On information and belief, CytomX has willfully infringed the ’504 patent.

Plaintiff is entitled to increased damages of three times the damages assessed pursuant

to 35 U.S.C. § 284, as well as an award of attorney’s fees pursuant to 35 U.S.C. § 285.

                Count II- Infringement of United States Patent No. 9,775,913

        120.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       121.     CytomX makes, uses, offers to sell, and/or sells the Probody TM technology

platform, within the United States, and/or imports into the United States CytomX’s

ProbodyTM technology platform, and/or by actively inducing infringement by others

under § 271(b) and/or contributing to infringement under § 271(c), that infringes


                                               25
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 26 of 43 PageID #: 26



(literally and/or under the doctrine of equivalents) at least claims 1-10, 12-22 of the ’913

patent.

      122.    CytomX’s ProbodyTM technology platform infringe the ’913 patent.

https://cytomx.com/wp-content/uploads/PD-1-ProbodyTM-Therapeutic-Anti-tumor-

Efficacy-and-Protection-Against-Autoimmunity-in-Preclinical-Models-AACR-2016.pdf

      123.    By way of example, claim 1 of the ’913 patent covers:

      A method of site specific activation of an antibody comprising administration of
      an inhibitor which is deactivatable by a protease produced by a target cell
      comprising:

              (a) a first moiety that binds, inhibits, suppresses, neutralizes, or decreases
              activity of said antibody wherein said first moiety is operably linked to

              (b) a second moiety comprising a polypeptide specifically cleavable by
              said protease produced by said target cell, wherein said first and second
              moieties are not attached in nature and wherein specific cleavage of said
              second moiety causes reduction of binding, inhibiting, suppressing, or
              neutralizing activity of said inhibitor and restoration of activity of said
              antibody; said inhibitor is administered alone or together with said
              antibody such that the activity of said antibody is reduced until it reaches
              said target cell producing said protease wherein the inhibitor is cleaved by
              said protease and activity of said antibody is restored.

      124.    Claim 2 of the ’913 patent further covers:

      The method of claim 1, wherein said first moiety comprises a polypeptide.

      125.    Claim 3 of the ’913 patent further covers:

      The method of claim 2, wherein the polypeptide is selected from the group
      consisting of a peptide, and a cyclic peptide.

      126.    Claim 4 of the ’913 patent further covers:

      The method of claim 1, wherein said first moiety comprises a polypeptide that
      binds, inhibits, suppresses, neutralizes, or decreases activity of a monoclonal
      antibody, a bispecific antibody, and a single chain antibody.


                                             26
Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 27 of 43 PageID #: 27




   127.   Claim 5 of the ’913 patent further covers:

   The method of claim 1, wherein said inhibitor is selected from the group
   consisting of a monoclonal antibody inhibitor, a bispecific antibody inhibitor, and
   a single chain antibody inhibitor or a combination thereof.

   128.   Claim 6 of the ’913 patent further covers:

   The method of claim 1, wherein said antibody is selected from the group
   consisting of a monoclonal antibody, a bispecific antibody and a single chain
   antibody or a combination thereof.

   129.   Claim 7 of the ’913 patent further covers:

   The method of claim 1, wherein said first and second moieties are connected by a
   peptide or a chemical linker.

   130.   Claim 8 of the ’913 patent further covers:

   The method of claim 1, wherein said first and said second moieties are connected
   by a peptide comprising a polyglycine serine linker.

   131.   Claim 9 of the ’913 patent further covers:

   The method of claim 1, wherein said second moiety is a polypeptide which
   comprises a sequence cleavable by two or more proteases.

   132.   Claim 10 of the ’913 patent further covers:

   The method of claim 1, wherein said second moiety is a polypeptide which
   comprises a sequence cleavable by a serine or cysteine protease.

   133.   Claim 12 of the ’913 patent further covers:

   The method of claim 1, wherein said protease comprises a cysteine protease.

   134.   Claim 13 of the ’913 patent further covers:

   The method of claim 1, wherein said protease comprises a serine protease.

   135.   Claim 14 of the ’913 patent further covers:



                                        27
Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 28 of 43 PageID #: 28



   The method of claim 1, wherein said protease is selected from the group
   consisting of a prostate specific antigen, a matrix metalloproteinase, a
   plasminogen activator, a urokinase, a urokinase-type plasminogen activator, a
   tissue-type plasminogen activator, and a matriptase or a combination thereof.

   136.   Claim 15 of the ’913 patent further covers:

   The method of claim 1, wherein said protease is produced by a proliferating
   endothelial cell, a tumor cell, and a leukemia cell.

   137.   Claim 16 of the ’913 patent further covers:

   The method of claim 1, wherein said inhibitor further comprises a recognition
   domain that binds to an exterior surface of the targeted cell, or an extracellular
   matrix.

   138.   Claim 17 of the ’913 patent further covers:

   The method of claim 16, wherein said recognition domain binds to a proliferating
   endothelial cell, a tumor cell, and a leukemia cell.

   139.   Claim 18 of the ’913 patent further covers:

   The method of claim 16, wherein said recognition domain comprises an antibody.

   140.   Claim 19 of the ’913 patent further covers:

   The method of claim 16, wherein said recognition domain is selected from the
   group consisting of a monoclonal antibody, a bispecific antibody, and a single
   chain antibody or a combination thereof.

   141.   Claim 20 of the ’913 patent further covers:

   The method of claim 1, wherein said target cell comprises a tumor cell.

   142.   Claim 21 of the ’913 patent further covers:

   The method of claim 1, wherein said administration to a vertebrate results in a
   desired site specific activation of said antibody.

   143.   Claim 22 of the ’913 patent further covers:




                                         28
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 29 of 43 PageID #: 29



      A method of site specific activation of a monoclonal antibody, a bispecific
      antibody and a single chain antibody or a combination thereof comprising
      administration of an inhibitor which is deactivatable by a reagent produced by a
      target cell comprising:

              (a) a first moiety that binds, inhibits, suppresses, neutralizes, or decreases
              activity of said monoclonal antibody, bispecific antibody and single chain
              antibody or a combination thereof wherein said first moiety is operably
              linked to

              (b) a second moiety comprising a polypeptide specifically cleavable by
              said reagent comprising a protease produced by said target cell, wherein
              said first and second moieties are not attached in nature and wherein
              specific cleavage of said second moiety causes reduction of binding,
              inhibiting, suppressing, or neutralizing activity of said inhibitor and
              restoration of activity of said monoclonal antibody, bispecific antibody
              and single chain antibody or a combination thereof; said inhibitor is
              administered alone or together with said monoclonal antibody, bispecific
              antibody and single chain antibody or a combination thereof such that the
              activity of said monoclonal antibody, bispecific antibody and single chain
              antibody or a combination thereof is reduced until it reaches said target
              cell producing said reagent wherein the inhibitor is cleaved by said
              reagent and activity of said monoclonal antibody, bispecific antibody and
              single chain antibody or a combination thereof is restored.

      144.    CytomX’s ProbodyTM technology platform meets each and every element

of claims 1 and 22 of the ’913 patent.

      145.    CytomX makes, uses, sells, offers to sell and/or imports the Probody TM

technology platform. CytomX’s ProbodyTM technology platform uses methods, itself

and on behalf of others, for antibodies where there are site specific activations of

antibodies comprising administration of inhibitors that are deactivatable by proteases

produced by target cells.19



19CytomX has developed a number of inhibitors with its Probody TM platform
technology, including without limitation, CX-072, CX-2009, BMS-986249, CX-2029, BMS-



                                             29
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 30 of 43 PageID #: 30




https://cytomx.com/wp-content/uploads/Antibody-Prodrugs-in-Cancer-Review.pdf

       146.    CytomX’s ProbodyTM technology platform’s inhibitors contain first

moieties that neutralize the activity of the antibodies.




https://cytomx.com/wp-content/uploads/Antibody-Prodrugs-in-Cancer-Review.pdf

https://cytomx.com/probody-therapeutics/#how-probody-therapeutics-work




986288, EGFR-TCB inhibitors and EpCAM-PDC inhibitors. The Probody TM technology
platform is representative of the inhibitors that CytomX has developed and is
developing.


                                              30
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 31 of 43 PageID #: 31



      147.    CytomX’s ProbodyTM technology platform’s inhibitors contain second

moieties that are cleavable by proteases produced by the target cells.




https://cytomx.com/wp-content/uploads/Antibody-Prodrugs-in-Cancer-Review.pdf

https://cytomx.com/probody-therapeutics/#how-probody-therapeutics-work

      148.    The first and second moieties of CytomX’s Probody TM technology

platform’s inhibitors are not normally attached in nature. The specific cleavage of the

second moieties cause reduction of binding activity of the CytomX’s Probody TM

technology platform’s inhibitor.




                                            31
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 32 of 43 PageID #: 32




https://cytomx.com/wp-content/uploads/Antibody-Prodrugs-in-Cancer-Review.pdf

       149.   The activity of CytomX’s ProbodyTM technology platform’s antibodies are

reduced until they reach the target cells, then after cleavage of the CytomX’s Probody TM

technology platform’s inhibitors the activity of the antibodies are restored.




                                             32
Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 33 of 43 PageID #: 33




                                    33
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 34 of 43 PageID #: 34




https://cytomx.com/probody-therapeutics/#how-probody-therapeutics-work

       150.   As such, CytomX’s ProbodyTM technology platform meets each and every

element of claims 1 and 22 of the ’913 patent.

       151.   The first moieties of CytomX’s Probody TM technology platform’s

inhibitors are peptides.

https://cytomx.com/wp-content/uploads/Antibody-Prodrugs-in-Cancer-Review.pdf

       152.   As such, CytomX’s ProbodyTM technology platform meets each and every

element of claims 2 and 3 of the ’913 patent.

       153.   The first moiety of CytomX’s ProbodyTM technology platform’s inhibitors

comprise peptides that are capable of binding, inhibiting, suppressing, neutralizing, or




                                                34
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 35 of 43 PageID #: 35



decreasing activity of monoclonal antibodies, bispecific antibodies, and/or single chain

antibodies.

       154.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 4 of the ’913 patent.

       155.    Upon information and belief, CytomX’s Probody TM technology platform’s

inhibitors consist of monoclonal antibody inhibitors, bispecific antibody inhibitors,

and/or single chain antibody inhibitors or combinations thereof.

       156.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claims 5 and 6 of the ’913 patent.

       157.    On information and belief, the first and said second moieties of CytomX’s

ProbodyTM technology platform’s inhibitors are connected by peptides comprising

polyglycine serine linkers.




https://cytomx.com/probody-therapeutics/#how-probody-therapeutics-work

       158.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claims 7 and 8 of the ’913 patent.



                                                35
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 36 of 43 PageID #: 36



       159.    Upon information and belief, the second moiety of CytomX’s Probody TM

technology platform’s inhibitors are polypeptides which comprise sequences cleavable

by two or more proteases.

       160.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 9 of the ’913 patent.

       161.    Upon information and belief, the second moiety of CytomX’s Probody TM

technology platform’s inhibitors are polypeptides which comprise sequences cleavable

by serine or cysteine proteases.

       162.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 10 of the ’913 patent.

       163.    Upon information and belief, the proteases of CytomX’s Probody TM

technology platform’s inhibitors comprise cysteine proteases.

       164.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 12 of the ’913 patent.

       165.    Upon information and belief, the proteases of CytomX’s Probody TM

technology platform’s inhibitors comprise serine proteases.

       166.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 13 of the ’913 patent.

       167.    Upon information and belief, the proteases of CytomX’s Probody TM

technology platform’s inhibitors are selected from prostate specific antigens, matrix

metalloproteinases, plasminogen activators, urokinases, urokinase-type plasminogen




                                            36
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 37 of 43 PageID #: 37



activators, tissue-type plasminogen activators, and/or matriptases or a combination

thereof.

       168.      As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 14 of the ’913 patent.

       169.      Upon information and belief, the proteases of CytomX’s ProbodyTM

technology platform are produced by a proliferating endothelial cell, a tumor cell, and a

leukemia cell.

       170.      As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 15 of the ’913 patent.

       171.      CytomX’s ProbodyTM technology platform contains recognition domains

that bind to exterior surfaces of the targeted cells, or extracellular matrices.




https://cytomx.com/probody-therapeutics/#how-probody-therapeutics-work




                                               37
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 38 of 43 PageID #: 38



       172.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 16 of the ’913 patent.

       173.    Upon information and belief, the recognition domains of CytomX’s

ProbodyTM technology platform bind to proliferating endothelial cells, tumor cells,

and/or leukemia cells.

       174.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 17 of the ’913 patent.

       175.    Upon information and belief, the recognition domains of CytomX’s

ProbodyTM technology platform comprise antibodies and monoclonal antibodies.

       176.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claims 18 and 19 of the ’913 patent.

       177.    Upon information and belief, the target cells of CytomX’s Probody TM

technology platform are tumor cells.

       178.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 20 of the ’913 patent.

       179.    On information and belief, administration of CytomX’s Probody TM

technology platform’s inhibitors to vertebrates results in desired site specific activation

of said antibodies.

       180.    As such, CytomX’s ProbodyTM technology platform meets each and every

element of claim 21 of the ’913 patent.




                                              38
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 39 of 43 PageID #: 39



       181.    On information and belief, CytomX has been on notice of the application

that led to the ’913 patent since at least as early as 2014, the year that Dr. Lauermann

disclosed the patent application and invention to Defendant.

       182.    On information and belief, CytomX directly infringes at least claims 1-10,

and 12-22 of the ’913 patent through its use of methods claimed in the ’913 patent to

develop CytomX’s ProbodyTM technology platform in the United States, which they are

making, using, selling, offering to sell and/or importing.

       183.    On information and belief, CytomX knows that the use of its Probody TM

technology platform induces infringement of the ’913 patent.

        184.   CytomX, acting without authority, consent, right, or license of the ’913

patent, has induced, and continues to induce partners and collaborators to administer

and use the ProbodyTM technology platform in a manner that directly infringes one or

more claims of the ’913 patent under 35 U.S.C. § 271(b). More specifically, CytomX’s

partners and collaborators directly infringe (literally and/or under the doctrine of

equivalents) at least claims 1-10, 12-20, and 22 of the ’913 patent by using the Probody TM

technology platform, resulting in conduct that constitutes, at a minimum, patent

infringement under 35 U.S.C. § 271(a).

        185.   CytomX possessed, and continues to possess, specific intent to induce

infringement by providing to its partners and collaborators, at a minimum, the

ProbodyTM technology platform, which provides instructions on how to use the

ProbodyTM technology platform in a manner that infringes directly the ’913 patent.




                                             39
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 40 of 43 PageID #: 40



       186.   As such, CytomX has actively induced and encouraged, and continues to

actively induce and encourage, partners and collaborators to use the Probody TM

technology platform, resulting in conduct that constitutes, at a minimum, patent

infringement under 35 U.S.C. § 271(b).

       187.   Upon information and belief, CytomX knows that the Probody TM

technology platform and its use are especially made or adapted for uses that infringe

the ’913 patent, that the ProbodyTM technology platform is not a staple article or

commodity of commerce, and that the Probody TM technology platform and its methods

are not suitable for substantial non-infringing use, resulting in conduct that constitutes,

at a minimum, patent infringement under 35 U.S.C. § 271(c). More specifically, partners

and collaborators directly infringe (literally and/or under the doctrine of equivalents) at

least claims 1-10, and 12-22 of the ’913 patent by using the Probody TM technology

platform, resulting in conduct that constitutes, at a minimum, patent infringement

under 35 U.S.C. § 271(a).

       188.   CytomX’s foregoing actions constitute and/or will constitute infringement

of the ’913 patent, active inducement of infringement of the ’913 patent, and

contribution to the infringement by others of the ’913 patent.

       189.   Upon information and belief, CytomX has acted with full knowledge of

the ’913 patent and without a reasonable basis for believing that it would not be liable

for infringement of the ’913 patent, active inducement of infringement of the ’913

patent, and/or contribution to the infringement by others of the ’913 patent.




                                            40
  Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 41 of 43 PageID #: 41



        190.    Plaintiff reserves the right to assert additional claims of the ’913 patent

that CytomX infringes, either directly or indirectly.

       191.     CytomX’s direct and indirect infringement of the ’913 patent has damaged

Plaintiff, and Plaintiff is suffering and will continue to suffer irreparable harm and

damages as a result of this infringement.

        192.    CytomX is, therefore, liable to Plaintiff in an amount that adequately

compensates Plaintiff for CytomX’s infringement, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

        193.    On information and belief, CytomX has willfully infringed the ’913 patent.

Plaintiff is entitled to increased damages of three times the damages assessed pursuant

to 35 U.S.C. § 284, as well as an award of attorney’s fees pursuant to 35 U.S.C. § 285.

                                      JURY DEMANDED

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff requests

a trial by jury on all issues so triable.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the Court to enter judgment in its

favor and against Defendant as follows:

        a.      finding that CytomX has infringed one or more claims of the ’504 and ’913

                patents;




                                               41
 Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 42 of 43 PageID #: 42



      b.    awarding Plaintiff damages under 35 U.S.C. § 284, or otherwise permitted

            by law, including treble damages based on Defendant’s willful

            infringement, and damages for any continued post-verdict infringement;

      c.    awarding Plaintiff pre-judgment and post-judgment interest on the

            damages award and costs;

      d.    declaring this case exceptional pursuant to 35 U.S.C. § 285;

      e.    awarding costs of this action and attorney’s fees pursuant to 35 U.S.C.

            § 285, or as otherwise permitted by the law; and

      f.    awarding such other costs and further relief the Court determines to be

            just and equitable.


Dated: March 4, 2020                   Respectfully submitted,

                                       STAMOULIS & WEINBLATT LLC

                                       /s/Stamatios Stamoulis
                                       Stamatios Stamoulis (#4606)
                                       Richard C. Weinblatt (#5080)
                                       800 N. Street, Third Floor
                                       Wilmington, DE 19801
                                       (302) 999-1540
                                       stamoulis@swdelaw.com
                                       weinblatt@swdelaw.com

                                       Of Counsel:
                                       Ronald M. Daignault (pro hac vice to be filed)
                                       Chandran B. Iyer (pro hac vice to be filed)
                                       Michael A. Siem (pro hac vice to be filed)
                                       Oded Burger (pro hac vice to be filed)
                                       GOLDBERG SEGALLA LLP
                                       rdaignault@goldbergsegalla.com
                                       msiem@goldbergsegalla.com
                                       oburger@goldbergsegalla.com


                                          42
Case 1:20-cv-00333-LPS Document 1 Filed 03/04/20 Page 43 of 43 PageID #: 43



                                  711 Third Avenue, Suite 1900
                                  New York, New York 10017
                                  Telephone: (646) 292-8700

                                  Richard Juang (pro hac vice to be filed)
                                  rjuang@goldbergsegalla.com
                                  GOLDBERG SEGALLA LLP
                                  8000 Maryland Avenue, Suite 640
                                  St. Louis, Missouri 63105
                                  Telephone: (314) 446-3367

                                  Attorneys for Plaintiff Vytacera Bio, LLC.




                                    43
